DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of an electronic device comprising “a lower panel (120b) disposed below the OLED layer and including a flexible layer (121b/122b), the flexible layer including a first opening (125b) formed therethrough; a circuit board (140) disposed below the flexible layer, the circuit board including a second opening (145) formed therethrough and at least partially aligned with the first opening; and a sensor (131), when viewed in a direction from the display unit, disposed at least partially aligned with the first opening and the second opening such that the sensor is to detect a light received from an outside of the electronic device via the first opening and the second opening, wherein, when viewed in the direction, a first area of the first opening has a first size and a second area of the second opening has a second size such that an angle of view of the sensor is not obstructed (Fig. 7)” is not found in the prior art along with the rest of the limitations of claim 1.

The closest in the art are Shedletsky (US 20140183342 A1) and Reynolds (US 20120319966 A1).
Shedletsky teaches an electronic device comprising a housing with a light sensor 40 and opening features 43 (Figs. 8 and 11, [0059], [0069], [0073]), but does not teach first and second openings of relative size or that the first opening is arranged in the active area of the display.
Reynolds teaches a flexible layer comprising an opening (Fig. 4A, [0061]), but does not teach the required first and second openings of relative size or the first opening disposed relative to the active area of the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER D MCLOONE/Primary Examiner, Art Unit 2692